Citation Nr: 0816774	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

A motion to advance this case on the Board's docket was 
received by the Board and granted in April 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

By correspondence dated in September 2005, the veteran 
asserted that he sustained kidney damage during a September 
1967 inservice incident.  Although the Board referred the 
issue of entitlement to service connection for residuals of a 
kidney injury to the RO for the appropriate development in 
its March 2006 Remand, review of the claims file reveals that 
no action has yet been taken with respect to same.  
Accordingly, it is again referred to the RO for the 
appropriate action.


FINDING OF FACT

The medical evidence of record shows the veteran's currently 
diagnosed asthma is related to his military service. 


CONCLUSION OF LAW

Asthma was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the veteran's 
claim for service connection for a respiratory disorder.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2007).  This is so because the Board is taking action 
favorable to the veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Before proceeding with the merits of the veteran's claim, it 
is noted that in a January 2006 letter, the veteran cited a 
multitude of prior Board decisions, made with respect to 
other veterans' cases, in which service connection was 
granted on the basis of exposure to asbestos.  Critically, 
he argued that because these decisions found in favor of the 
veteran, his claim should also be granted.  However, it is 
important to note that decisions of the Board are non-
precedential; each decision is made based on a de novo 
review of the facts of any given case.  38 C.F.R. § 20.1303 
(2007).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).  

VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment, 13 
Vet. App. at 141; Nolen, 12 Vet. App. at 347; see also 
VAOGCPREC 4-00; 65 Fed. Reg. 33422.

With respect to the issue of whether the veteran was exposed 
to asbestos in service, service personnel records note that 
in 1968, the veteran's military occupational specialty code 
was changed from a medical-related code to a general 
"seaman" code, subsequent to which, the veteran completed 
basic firefighting school in August 1969 while stationed in 
South Carolina.  The veteran has asserted in multiple 
letters that subsequent to this training, he was responsible 
both for cleaning areas of the ship as well as being 
responsible for putting out fires during training exercises.  

Additionally, in May 2006, the veteran submitted a list of 
his postservice employment; although this document was 
partially damaged in transit, review thereof reveals that 
the veteran's jobs included records clerk; air traffic 
control; collections clerk; and file clerk, and also noted 
that the veteran had been a full-time student.  The document 
accounts for the entirety of the veteran's postservice 
employment, and none of the jobs cited imply exposure to 
asbestos.  Finally, the veteran's service department 
provided a compact disc which allegedly would show whether 
or not the veteran was exposed to asbestos in service.  
Although the sections from this compact disc which were 
reproduced in hard copy in the claims file do not show that 
the veteran, specifically, was exposed to asbestos, a 
finding by "specialized rating veterans service 
representative" at the VA Appeals Management Center (AMC) 
reported in November 2007 that U.S. Naval Systems Command 
found the veteran "had minimal exposure based on both his 
jobs in the military.  However, this evidence is not of 
record, although the Board has remanded this case multiple 
times for inclusion of this information into the record.  In 
light of the multiple remands and the delay of this appeal 
by AMC for its failure to comply with the Board's Orders, 
the Board will now proceed with this case.  The decision by 
the Board will present no prejudice to the veteran and the 
Board finds that 


further delay by another remand will be futile in light of 
AMC's previous noncompliance.  

With respect to the issue of whether the veteran's current 
respiratory disorder is related to service, a March 2003 VA 
examination diagnosed the veteran with asthma, and exposure 
to asbestos during military service.  The examiner stated 
that environmental exposure to dust particles such as 
asbestos could trigger the onset of asthma, and noted that 
the veteran was treated for bronchitis and upper respiratory 
infections during his time in military service.  The examiner 
concluded that it was as "least as likely as not" that the 
veteran's exposure to asbestos precipitated his onset of 
asthma, and was possible he had the onset of asthma for a 
period of time prior to the actual diagnosis in 1994.  
Conversely, the December 2007 VA examiner's opinion stated 
that whether the veteran's asthma was related to inservice 
asbestos exposure was difficult to assess because there was 
no way to know exactly how much inservice exposure the 
veteran had.  While stating that the veteran would have had 
considerable exposure to asbestos based on his described on-
ship duties, as well as noting that asbestos exposure could 
lead to decreased lung function, the examiner concluded that 
he could not provide a nexus opinion without resorting to 
speculation.

The December 2007 examination opinion is not competent 
medical evidence; the examiner's statement is essentially 
"non-evidence."  See 38 C.F.R. § 3.102 (2007); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Morris v. West, 13 Vet. 
App. 94, 97 (1999).  Thus, it cannot be afforded any weight 
for the purposes of VA adjudication.  Thus, this leaves the 
March 2003 VA examiner's opinion, which concludes that the 
veteran's asthma was likely related to inservice asbestos 
exposure, as the only opinion of record pertinent to this 
issue.  Moreover, it is also afforded probative weight in 
this case, as the evidence of record discussed above tends to 
reflect that the veteran was at least minimally exposed to 
asbestos in service, the premise on which the March 2003 VA 
examiner's opinion is based.  Accordingly, resolving all 
reasonable doubt in favor of the veteran, service connection 
for a respiratory disorder is warranted.


ORDER

Service connection for a respiratory disorder is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


